DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0006 recites “the microsphere optical resonator comprising a back surface and a front surface opposite the front surface”.  Perhaps Applicant means “the microsphere optical resonator comprising a back surface and a front surface opposite the back surface”? Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 1 recites “the microsphere optical resonator comprising a back surface and a front surface opposite the front surface”.  Perhaps Applicant means “the microsphere optical resonator comprising a back surface and a front surface opposite the back surface”? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of the claim is unclear. The full claim appears to be the
preamble leaving no body with active limitations. There is no clear distinction between the preamble and
the body of the claims. It will be advantageous and clearer if the preamble and different limitations of the
claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
Appropriate correction is required.
For examination on the merits the claim will be interpreted as best understood.
Claims 1-10 are rejected by virtue of their dependency on claim 1.
Regarding claim 11, the language of the claim is unclear. The full claim appears to be the
preamble leaving no body with active limitations. There is no clear distinction between the preamble and
the body of the claims. It will be advantageous and clearer if the preamble and different limitations of the
claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
Appropriate correction is required.
For examination on the merits the claim will be interpreted as best understood.
Claims 11-18 are rejected by virtue of their dependency on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu,Y-C et al. “Cavity-QED treatment of scattering-induced free-space excitation and collection in high-Q whispering-gallery microcavities” (hereinafter Liu).
Regarding claim 1,  Liu teaches a microprobe comprising a microsphere optical resonator (microsphere) operatively coupled to a nanoscatterer (scatterer), the microsphere optical resonator comprising a back surface and a front surface opposite the front surface, wherein the front surface is configured to receive a focused laser beam (excitation light) and the nanoscatterer (scatterer) is positioned adjacent to the back surface (see Figure 1 and Abstract).
Regarding claim 9, Liu further teaches the microsphere optical resonator comprising a silica microsphere (see page 7, left column, line 5).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Maleki et al. (US 6490039) (hereinafter Maleki).
Regarding claim 2, Liu teaches all the limitations of claim 1.
However, Liu does not explicitly teach a focusing lens operatively coupled to the microsphere optical resonator, wherein the focusing lens is configured to focus a laser beam and produce the focused laser beam and to direct the focused laser beam into the microsphere optical resonator at the front surface.  
Maleki teaches a focusing lens (collimator) (612) operatively coupled to the microsphere optical resonator (resonator) (201) (see Figure 6A and column 7, lines 5-9), wherein the focusing lens (collimator) (612) is configured to focus a laser beam (light source/laser) (220) (see column 5, lines 19-25) and produce the focused laser beam (light source/laser) (220) and to direct the focused laser beam (light source/laser) (220) into the microsphere optical resonator  (resonator) (201) at the front surface (see Figure 2 and 6A).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microprobe as taught by Liu with a focusing lens operatively coupled to the microsphere optical resonator, wherein the focusing lens is configured to focus a laser beam and produce the focused laser beam and to direct the focused laser beam into the microsphere optical resonator at the front surface as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere as known in the art.
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However, Liu as modified by Maleki does not explicitly teach the focusing lens being a GRIN lens.  
Maleki teaches a GRIN lens (see Figure 6A and column 7, lines 5-9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microprobe as taught by Liu with a GRIN lens as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere. Additionally, GRIN lenses are widely available. 
 Regarding claim 4, the prior combination teaches all the limitations of claim 2.
However, Liu as modified by Maleki does not explicitly teach an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens, the optical fiber configured to direct the laser beam into the focusing lens and to collect a reflection signal produced by the microsphere optical resonator.  
Maleki teaches an optical fiber (evanescent coupler/fiber) (210,610) comprising a first end and a second end, the first end operatively coupled to the focusing lens (collimator) (612), the optical fiber (evanescent coupler/fiber) (210,610) configured to direct the laser beam (light source/laser) (220) into the focusing lens a(collimator) (612) and to collect a reflection signal produced by the microsphere optical , lines resonator (resonator) (201) (see Figures 2 and 6A; column 5, lines 20-36 and column 7, lines 1-9).
  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microprobe as taught by Liu with an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens, the optical fiber configured to direct the laser beam into the focusing lens and to collect a reflection signal produced by the microsphere optical resonator as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere as known in the art.  One would be motivated to collect the reflection signal in order to process the reflection signal and obtain desired information from a sample material. 
Regarding claim 5, Liu further teaches the microsphere optical resonator further comprising a resonant frequency and the reflection signal being enhanced when a frequency of the focused laser beam is essentially matched to the resonant frequency of the microsphere optical resonator (Purcell effect; see page 1, right column, lines 34-38).  
Regarding claim 6, Liu further teaches the nanoscatterer being a nanoparticle (see Figure 1, Abstract and page 1, left column, lines 24-26).  
Regarding claim 7, Liu further teaches the nanoparticle (scatterer) being affixed to the back surface of the microsphere optical resonator (microsphere) (see Figure 1). 
Regarding claim 8, the prior combination teaches all the limitations of claim 7.
However, Liu as modified by Maleki does not explicitly teach the nanoparticle being a polystyrene nanoparticle.
Although, Liu as modified by Maleki does not explicitly teach a polystyrene nanoparticle, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a polystyrene nanoparticle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Liu does not explicitly teach the microsphere optical resonator further comprising a diameter ranging from about 10 microns to about 100 microns.  
Although,  Liu does not explicitly teach the microsphere optical resonator further comprising a diameter ranging from about 10 microns to about 100 microns, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the microsphere optical resonator further comprising a diameter ranging from about 10 microns to about 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frick (US 2005/0063444) (hereinafter Frick) in view of Liu.
Regarding claim 11,  Frick teaches a thermal microprobe (See Abstract), comprising a microsphere optical resonator (microsphere) (400) (see Figure 11).
However, Frick does not explicitly teach a microsphere optical resonator operatively coupled to a nanoscatterer, the microsphere optical resonator comprising a back surface and a front surface opposite the front surface, wherein the front surface is configured to receive a focused laser beam and the nanoscatterer is positioned adjacent to the back surface.
Liu teaches a microprobe comprising a microsphere optical resonator (microsphere) operatively coupled to a nanoscatterer (scatterer), the microsphere optical resonator comprising a back surface and a front surface opposite the front surface, wherein the front surface is configured to receive a focused laser beam (excitation light) and the nanoscatterer (scatterer) is positioned adjacent to the back surface (see Figure 1 and Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microsphere optical resonator as taught by Frick with the microsphere optical resonator operatively coupled to a nanoscatterer, the microsphere optical resonator comprising a back surface and a front surface opposite the front surface, wherein the front surface is configured to receive a focused laser beam and the nanoscatterer is positioned adjacent to the back surface as taught by Liu.  One would be motivated to make this combination in order to couple light in and out of the microsphere optical resonator without seriously degrading their high-Q properties.

Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frick (US 2005/00634444) (hereinafter Frick) in view of Liu and in further view of Maleki.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Frick as modified by Liu does not explicitly teach a focusing lens operatively coupled to the microsphere optical resonator, the focusing lens being configured to focus a laser beam and produce the focused laser beam and to direct the focused laser beam into the microsphere optical resonator at the front surface.  
Maleki teaches a focusing lens (collimator) (612) operatively coupled to the microsphere optical resonator (resonator) (201) (see Figure 6A and column 7, lines 5-9), the focusing lens (collimator) (612) being configured to focus a laser beam (light source/laser) (220) (see column 5, lines 19-25) and produce the focused laser beam (light source/laser) (220) and to direct the focused laser beam (light source/laser) (220) into the microsphere optical resonator  (resonator) (201) at the front surface (see Figure 2 and 6A).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microprobe as taught by the prior combination with a focusing lens operatively coupled to the microsphere optical resonator, the focusing lens being configured to focus a laser beam and produce the focused laser beam and to direct the focused laser beam into the microsphere optical resonator at the front surface as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere as known in the art.
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However, Frick as modified by Liu and Maleki does not explicitly teach an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens, the optical fiber configured to direct the laser beam into the focusing lens and to collect a reflection signal produced by the microsphere optical resonator.  
Maleki teaches an optical fiber (evanescent coupler/fiber) (210,610) comprising a first end and a second end, the first end operatively coupled to the focusing lens (collimator) (612), the optical fiber (evanescent coupler/fiber) (210,610) configured to direct the laser beam (light source/laser) (220) into the focusing lens (collimator) (612) and to collect a reflection signal produced by the microsphere optical , lines resonator (resonator) (201) (see Figures 2 and 6A; column 5, lines 20-36 and column 7, lines 1-9).
  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microprobe as taught by the prior combination with an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens, the optical fiber configured to direct the laser beam into the focusing lens and to collect a reflection signal produced by the microsphere optical resonator as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere as known in the art.  One would be motivated to collect the reflection signal in order to process the reflection signal and obtain desired information from a sample material.
Regarding claim 14, the prior combination teaches all the limitations of claim 12, and further teaches the nanoparticle (scatterer) being affixed to the back surface of the microsphere optical resonator (microsphere) (see Liu; Figure 1).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microsphere optical resonator as taught by the prior combination with the nanoparticle being affixed to the back surface of the microsphere optical resonator as taught by Liu.  One would be motivated to make this combination in order to couple light in and out of the microsphere optical resonator without seriously degrading their high-Q properties.
Regarding claims 15 and 16, the prior combination teaches all the limitations of claim 13.
However, Frick as modified by Liu and Maleki does not explicitly teach the microsphere optical resonator comprising a silica microsphere.
 Liu further teaches the microsphere optical resonator comprising a silica microsphere (see page 7, left column, line 5).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microsphere optical resonator as taught by the prior combination with a silica microsphere as taught by Liu.  One would be motivated to make this combination in order to provide low optical loss and negligible scattering. Additionally, silica microcavities are inexpensive, simple to fabricate, and are compatible with integrated optics.
However, Frick as modified by Liu and Maleki does not explicitly teach the microsphere optical resonator comprising a diameter ranging from about 10 microns to about 100 microns.  
Although,  Frick as modified by Liu and Maleki does not explicitly teach the microsphere optical resonator further comprising a diameter ranging from about 10 microns to about 100 microns, It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the microsphere optical resonator further comprising a diameter ranging from about 10 microns to about 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Liu further teaches the microsphere optical resonator further comprising a resonant frequency and the reflection signal being enhanced when a frequency of the focused laser beam is essentially matched to the resonant frequency of the microsphere optical resonator (Purcell effect; see page 1, right column, lines 34-38).  
Regarding claim 19, Frick teaches a method for measuring a temperature using a thermal microprobe, the method comprising: 
providing the thermal microprobe, the thermal microprobe comprising a microsphere optical resonator (microsphere) (400) based on a frequency of the laser beam (laser signal) (408), wherein the resonant frequency is indicative of the temperature (see Figure 11; Abstract; paragraphs 0010-0014, 0045 and 0074-0076), determining a resonant frequency of the microsphere (microsphere) (400) optical resonator based on a frequency of the laser beam (laser signal) (408) at which the reflection signal is a maximum, wherein the resonant frequency is indicative of the temperature (see paragraph 0014 and 0045).  
However, Frick does not explicitly teach the microsphere optical resonator being operatively coupled to a nanoscatterer.
Liu teaches the microsphere optical resonator (microsphere) being operatively coupled to a nanoscatterer (scatterer) (see Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microsphere optical resonator as taught by Frick with a nanoscatterer as taught by Liu.  One would be motivated to make this combination in order to couple light in and out of the microsphere optical resonator without seriously degrading their high-Q properties.
However, Frisk as modified by Liu does not explicitly teach with a focusing lens operatively coupled to the microsphere optical resonator, and an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens; directing a laser beam into the second end of the optical fiber; producing a focused laser beam by directing the laser beam from the first end of the optical fiber to the focusing lens; directing the focused laser beam into the microsphere optical resonator using the focusing lens; collecting a reflection signal from the microsphere optical resonator using the optical fiber.
Maleki teaches a focusing lens (collimator) (612) operatively coupled to the microsphere optical resonator (resonator) (201) (see Figure 6A), and an optical fiber (evanescent coupler/fiber) (210,610) comprising a first end and a second end, the first end operatively coupled to the focusing lens (collimator) (612) (see Figures 2 and 6A); directing a laser beam (light source/laser) (220) into the second end of the optical fiber (evanescent coupler/fiber) (210,610) (see Figure 2); producing a focused laser beam (light source/laser) (220) by directing the laser beam from the first end of the optical fiber (evanescent coupler/fiber) (210,610) to the focusing lens (collimator) (612); directing the focused laser beam (light source/laser) (220) into the microsphere optical resonator (resonator) (201) using the focusing lens (collimator) (612); collecting a reflection signal from the microsphere optical resonator (resonator) (201) using the optical fiber (evanescent coupler/fiber) (210,610) (see Figures 2 and 6A; column 5, lines 20-36 and column 7, lines 1-9).
  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with a focusing lens operatively coupled to the microsphere optical resonator, and an optical fiber comprising a first end and a second end, the first end operatively coupled to the focusing lens; directing a laser beam into the second end of the optical fiber; producing a focused laser beam by directing the laser beam from the first end of the optical fiber to the focusing lens; directing the focused laser beam into the microsphere optical resonator using the focusing lens; collecting a reflection signal from the microsphere optical resonator using the optical fiber as taught by Maleki.  One would be motivated to make this combination in order to provide a collimated input beam into the microsphere as known in the art.  One would be motivated to collect the reflection signal in order to process the reflection signal and obtain desired information from a sample material.
However, Frisk as modified by Liu and Maleki does not explicitly teach the reflection signal being a maximum.
Although, Frisk as modified by Liu and Maleki does not explicitly teach the reflection signal being a maximum, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to determine the resonant frequency of the microsphere optical resonator based on a frequency of the laser beam at which the reflection signal being a maximum, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, the prior combination teaches all the limitations of claim 19, and further teaches the focusing lens (collimator) (612) providing a focused laser beam to the microsphere (see Maleki; column 5, lines 19-25)
However, Frisk as modified by Liu and Maleki does not explicitly teach focusing the focused laser beam from the focusing lens onto the nanoscatterer using the microsphere optical resonator; scattering the focused laser beam at the nanoscatterer; receiving the scattered laser beam at the microsphere optical resonator; and producing the reflection signal from the scattered laser beam.
Liu further teaches focusing the focused laser beam onto the nanoscatterer (scatterer) using the microsphere optical resonator (microsphere) (see Figure 1 and Abstract); scattering the focused laser beam at the nanoscatterer (scatterer) (see Abstract; page 1, right column, lines 25-38); receiving the scattered laser beam at the microsphere optical resonator (microsphere) (see page 1, right column, lines 25-38); and producing the reflection signal from the scattered laser beam (see Abstract; page 1, right column, line 25 through page 2, left column, line 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the microsphere optical resonator as taught by the prior combination with focusing the focused laser beam onto the nanoscatterer using the microsphere optical resonator; scattering the focused laser beam at the nanoscatterer; receiving the scattered laser beam at the microsphere optical resonator; and producing the reflection signal from the scattered laser beam as taught by Liu.  One would be motivated to make this combination in order to couple light in and out of the microsphere optical resonator without seriously degrading their high-Q properties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frick in view of Liu and Maleki as applied to claim 13 above, in further view of Iida (US 2007/0284041) (hereinafter Iida)
Regarding claim 17, the prior combination teaches all the limitations of claim 13.
However, Frick as modified by Liu and Maleki does not explicitly the microsphere optical resonator, the nanoscatterer, and the focus lens being mutually affixed to maintain constant relative positions using a low-refractive index optical glue.  
It is very well known in the art to use using a low-refractive index optical glue to bond optical components to maintain constant relative positions as shown by Iida (Note: the optical components will maintain a constant relative position because they are bonded together) (see paragraphs 0002 and 0014).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to bond the microsphere optical resonator, the nanoscatterer, and the focus lens as taught by the prior combination with a low-refractive index optical glue to maintain constant relative positions as taught by Iida.  One would be motivated to make this combination in order to decrease transmission loss.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855